Citation Nr: 1216548	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  98-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to July 1990.

This matter came to the Board of Veterans' Appeals (Board) from a February 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a January 1999 hearing before an RO.  A transcript is of record.

This matter was remanded in June 2003, April 2004, and July 2007 for further development.  A review of the record shows that the RO has complied with all remand instructions and by issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the entire period contemplated by the appeal, the Veteran's service-connected chondromalacia patella of the right knee has not been manifested by lateral instability or recurrent subluxation. 

2.  During the entire period contemplated by the appeal, the condromalacia patella of the right knee has been productive of painful motion, but without additional functional loss to limit flexion to 45 degrees or less, or to limit extension to 10 degrees or more. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.59, 4.71a and Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The present appeal was initiated prior to enactment of VCAA.  However, the RO subsequently provided the appellant with notice in July 2003, June 2004, and January 2005 subsequent to the initial adjudication.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice August 2007, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in December 2003, April 2007 and November 2011 supplemental statements of the case, following the provision of notice in July 2003, June 2004, January 2005 and August 2007.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before an RO in January 1999.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

Also, the Veteran afforded the Veteran VA examinations in November 2003 and November 2011.  Although the Board has remanded in the past for an examination conducted by an orthopedist, the Board finds that the evidence of record is adequate to rate the Veteran's disability.  The most recent examination in November 2011 was conducted by a medical doctor, and the report of the examination addresses all pertinent examination findings to allow for application of the rating criteria.  See generally Cox v. Nicholson, 20 Vet. App. 563 (2007).

Overall, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected chondromalacia patella of the right knee warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Since the increased rating issue in this case involves the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected chondromalacia patella of the right knee has been rated by the RO under the provisions of Diagnostic Code 5257.  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a maximum rating of 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 
  
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees; and a rating of 20 percent rating is warranted for flexion limited to 30 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to 10 degrees; and a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees.  A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability; and a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.   Additionally, 38 C.F.R. § 4.59 clarifies that it is the intent of the Rating Schedule to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint. 

Factual Background

On VA examination in February 1998, range of motion of the right knee was from 0 to 136 degrees without ligamentous laxity.  McMurray's test was negative.  Anterior and posterior cruciate ligaments as well as medial and collateral ligaments were intact.  The impression was right knee status post arthroscopy with arthralgia.

When the Veteran was seen at the VA in March 1998, he reported that his knees would give out on him.  He felt achy and that increased with cool, damp weather.  Range of motion was from 0 to 120 degrees.  

The Veteran was again seen at the VA in September 1998, and the assessment was degenerative joint disease (DJD) knees.

A November 1998 VA treatment record shows that the Veteran had internal derangement of the right knee. 

A December 1998 VA treatment record reveals that a right patellofemoral brace was requested due to DJD.

When the Veteran was afforded an RO hearing in January 1999, he reported using a transcutaneous electrical nerve stimulation (TENS) unit for his pain and that his knee often gave out.  He also testified to wearing a brace as much as he could.  He took medication for his knee.  

The Veteran was afforded a VA examination in April 1999.  He complained that this knee gave out on the side and that it constantly ached.  Upon physical examination, the VA examiner found that the Veteran had much difficulty relaxing the muscles, so the examination was in question.  He was unable to flex the Veteran's right knee because of intense pain.  With extension, the most the VA examiner could perform was a -5 degrees.  Mobility of the patella was poor, but he did note that the rigidity of the joint made the examination difficult to interpret.  The VA examiner stated that there was no dislocation noted.  He was unable to do compression, inhibition or distraction test due to intense pain.  The VA examiner diagnosed right knee arthralgia.  He noted that the March 1998 x-ray showed no radiologic abnormalities.  It was difficult to assess DeLuca examination given the relatively extreme pain the Veteran experienced.  The Veteran reported that there was some decrease in speed, coordination, endurance and excursion in strength at work, but with the with the current state of functioning, the VA examiner found it difficult to assess. 

When the Veteran was afforded a VA examination in July 1999, he complained that his knees hurt all of the time.  He complained of pain, swelling and instability.  Upon physical examination, the VA examiner found no obvious effusion.  It was noted that at extension, the Veteran held his knee in 5 1/2 flexion and that he could flex to 40 degrees slowly.  Medial collateral ligament and lateral collateral ligament appeared intact and within normal limits.  There was mild anterior cruciate ligament loosening.  Posterior cruciate ligament appeared normal.  The VA examiner remarked that McMurray was very difficult.  X-rays from March 1998 showed no radiographic abnormalities.

The Veteran was afforded a VA examination in November 2003.  He complained of pain with weight bearing flexion of the knee at approximately 70 degrees and his pain increased after walking a few blocks.  He felt as if the right knee was unstable secondary to pain and had experienced his knees giving out.  He noticed instability of the right knee after walking for two laps around the track.  He also stated that he had instability of the knee up to a few times weekly, but may go several months without that symptom.  He also occasionally felt locking.  

Upon physical examination, there was no laxity to valgus or varus stress of the knees bilaterally.  He complained of pain in the right knee on flexion at 110 degrees.  It was observed that he had guarding of the right knee beyond 5 degrees of flexion except when requested to do so.  He extended the right knee to 0 degrees but had pain between 5 degrees of flexion and 0 degrees.  The Veteran experienced pain with weight bearing flexion of the right knee at 70 degrees.  The VA examiner found no medical evidence of recurrent subluxation or lateral instability of the right knee.  The VA examiner also found that the Veteran experienced pain beyond -5 extension, or flexion of 5 degrees there is pain in the right knee.  She continued that there was guarding.  When the Veteran was in the supine position, he did not fully extend the knee and complained of pain when his knee was extended beyond 5 degrees of extension.  The VA examiner diagnosed patellofemoral syndrome of the right knee.  She reported that DeLuca factor equals 15 percent.  

It was noted that the Veteran was scheduled for an Orthopedic examination and an x-ray at the prison the day following the VA examination.  However, in a statement dated in November 2006, the prison had responded that the examination report had not been located.  Attached was a November 2003 radiology report that showed a negative knee.  The report revealed that the bony structures of the right knee were intact; joint spaces were preserved medially and laterally; articular surfaces were smooth; no joint effusion was present; and patella femoral relationships were normal.  
                 
After being released from prison, the Veteran was afforded a VA examination in November 2011.  Range of motion was from -5 to 110 degrees with pain beginning at 110 degrees.  The VA examiner diagnosed mild chondromalacia of the right knee with no recurrent subluxation or lateral instability.  The VA examiner found that ranges of motion during passive, active and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  The Veteran did not use assistive devices.  The VA examiner also found no subluxation and instability.  

Analysis

Upon review of the evidence from a longitudinal perspective, the Board is unable to find that a rating in excess of 10 percent is warranted.  To begin with, the Board notes that the RO has rated the knee disability under Code 5257 for recurrent subluxation or lateral instability.  However, the medical evidence consistently shows that examiners have not found recurrent subluxation or lateral in stability.  

The main feature of the disability over the years has been pain on motion.  Looking to the record, however, there is no persuasive evidence that flexion has been limited to 45 degrees or less to warrant a 10 percent rating, nor is there persuasive evidence that extension has been limited to 10 degrees or more to warrant a 10 percent rating.  See Codes 5260, 5261.  

However, the fact that the knee does not warrant a 10 percent rating under Codes 5257, 5260, or 5261 does not preclude a compensable rating.  As noted earlier, 38 C.F.R. § 4.59 does allow for a compensable rating when the joint is actually painful or unstable.  It is clear from the record that the Veteran experiences painful motion.  He has also complained of some instability, although examiners have found no lateral instability.  The Board therefore finds that a 10 percent rating is warranted during the entire course of the appeal with application of 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet.App. 1 (2011).  

However, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent, or to separate compensable ratings.  The Board again points out that medical examiners have expressly found no recurrent subluxation or lateral instability.  Therefore, a rating under Code 5257 is not warranted.  Moreover, even when the DeLuca factors are considered, a compensable rating under Code 5260 for limitation of flexion is not warranted.  The same is true when considering limitation of extension under Code 5261.  In order to assign a rating in excess of 10 percent under these codes, flexion would have to be limited to 30 degrees or less, or extension would have to be limited to 15 degrees or more.  Even considering the additional 15 percent loss of motion (as reported by one examiner), flexion and extension would not be limited to the point where a compensable rating would be warranted.  

The Board has considered the examination report of April 1999.  The examiner noted that he was unable to interpret the examination results due to rigidity of the knee joint.  Intense pain prevented flexion.  However, this examination (which was also for his service-connected low back disability) appears to be inadequate for rating purposes (as admitted by the examiner).  However, examination just a few months later in July 1999 showed flexion to 40 degrees.  Other medical reports during the course of the appeal, both prior to and subsequent to the 1999 reports, show greater motion.  The Board therefore believes that the April 1999 report is not an accurate reflection of the actual limitation of motion of the right knee at that time.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the right knee during any period contemplated by the appeal.  The preponderance of the evidence is also against entitlement to separate compensable ratings for the right knee during any period contemplated by the appeal. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee is not warranted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


